Pee Cubiam.
The plaintiff, a boy of some thirteen years, working for his father, a milkman, in delivering milk, had just left a bottle of milk at the place of a customer and was on his way back across the street to his father’s car with empty bottles when he was struck by the defendant’s car. It was after dark and the accident took place in the middle of the block, the boy having to work his way out from the curb around the front of a parked car and having just arrived on the open street when he was struck by the defendant’s car. Apart from the questions of contributory negligence which, on account of the boy’s age, slightly under fourteen, were technically with the jury, we think the finding that the defendant was negligent is clearly against the weight of evidence. The evidence that the defendant was driving at any fast speed was most unsatisfactory. The evidence that the lights on his car were not lighted is also most unsatisfactory, and is adequately met by the testimony for the defendant.
This case is similar in many aspects to Rich v. Eldredge, 7 N. J. Adv. R. 1123, in which a nonsuit was ordered and sustained by the Court of Errors and Appeals.
The rule to show cause will be made absolute.